NO. 07-12-0173-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  FEBRUARY 1, 2013


                          RUDOLPH CLEMENTE MUNOZ, JR.,

                                                                  Appellant
                                             v.

                                 THE STATE OF TEXAS,

                                                                   Appellee
                          _____________________________

            FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY;

            NO. 1250855R; HONORABLE LOUIS E. STURNS, PRESIDING


                                 Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Rudolph Clemente Munoz, Jr., pled guilty to aggravated assault on a family

member and, after a punishment hearing, was sentenced to thirty years imprisonment.

He argues on appeal that 1) his sentence was cruel and unusual, and 2) the evidence

was insufficient to establish that his victim suffered serious bodily injury. We affirm the

judgment.
      Issue 1 – Cruel and Unusual Punishment

      Appellant argues that his punishment of thirty years confinement is cruel and

unusual punishment. However, he did not raise the complaint below; thus, it was and is

waived. Curry v. State, 910 S.W.2d 490, 497 (Tex. Crim. App. 1995); Ham v. State, 355
S.W.3d 819, 825 (Tex. App.–Amarillo 2011, pet. ref’d); Kim v. State, 283 S.W.3d 473,

475 (Tex. App.–Fort Worth 2009, pet. ref’d). The issue is overruled.

      Issue 2 – Serious Bodily Injury

      Next, appellant questions the sufficiency of the evidence underlying the

conclusion that his victim suffered serious bodily injury. We overrule the issue.

      The record contains a judicial confession signed by appellant and accompanying

his guilty plea. Therein, he admitted to committing “each and every act alleged” in the

indictment and that all facts alleged in the indictment “are true and correct.”

Furthermore, appellant was accused, via the indictment, of having “cause[d] serious

bodily injury to Jennifer Garcia . . .” among other things.       His admitting that the

allegations in the indictment were true via his judicial confession alone is sufficient to

sustain a conviction. Dinnery v. State, 592 S.W.2d 343, 353 (Tex. Crim. App. 1980).

      To the confession, though, we add the evidence that appellant lured Garcia to a

location under the pretense that he had been injured in a robbery and needed her to

take their two sons. When she arrived, he told her the children would not be going with

her and instead sliced her throat with a razor blade. The wound was described as a

laceration from the angle of her jaw, below the earlobe running across the length of her

neck to the other end of her jawbone and was “very deep.” It also involved “copious

bleeding,” and the internal structures of her neck, such as her trachea and her internal

                                            2
muscles, were exposed. Garcia testified that veins in her neck were severed as well as

her thyroid gland. Though she underwent surgery to repair the damage, she still suffers

pain from the injury and lacks movement in her neck. This too is sufficient to satisfy the

allegation regarding serious bodily injury.

        Accordingly, the judgment is affirmed.



                                                  Brian Quinn
                                                  Chief Justice

Do not publish.




                                              3